Order entered April 5, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-20-01085-CV

                 IN THE INTEREST OF T.C.N., A CHILD

              On Appeal from the 255th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF-17-15940

                                   ORDER

     By motion filed April 2, 2021, appellee seeks to withdraw as improvidently

filed his April 1, 2021 motion to dismiss the appeal. We GRANT the motion. The

April 1 motion to dismiss is WITHDRAWN.


                                          /s/   BONNIE LEE GOLDSTEIN
                                                JUSTICE